Citation Nr: 0215390	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-03 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.

(The issues of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for gastritis and a functional murmur are the 
subjects of a separate Board action).


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 12, 
1963, to February 4, 1965, and from February 10, 1965, to 
January 21,1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 administrative decision of a 
Regional Office and Insurance Center (IC) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.  The veteran filed a timely notice 
of disagreement, initiating this appeal.


FINDINGS OF FACT

1.  The veteran filed an application for RH insurance in 
November 2000.

2.  Service connection has not been granted for any 
disability within 2 years of the claim.


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 8.0 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.  However, VCAA is not 
applicable to insurance claims.

Regardless of the applicability of VCAA, the Board concludes 
the discussions in the rating decision and the SOC informed 
the appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  (Public Law 102-86, § 
201(a)(1) changed the one-year application period to two 
years effective September 1, 1991).  In order to be eligible 
for RH insurance, the veteran must be in "good health", 
excepting any service connected disabilities.  The law 
requires the Secretary to establish "standards of good 
health" to determine if "the applicant is, from clinical or 
other evidence, free from disease, injury, abnormality, 
infirmity, or residual of disease or injury to a degree that 
would tend to weaken or impair the normal functions of the 
mind or body or to shorten life." 38 U.S.C.A. § 1922; 
38 C.F.R. § 8.0.  In response, the Secretary has promulgated 
Veterans Benefits Manual M29-1, Part V, Insurance Operations 
Underwriting Procedures (M29-1), which contains guidelines 
for evaluating applications for the various insurance 
programs administered by the VA.

In this case, service connection has been in effect for two 
disabilities since 1969.  The veteran filed for insurance in 
the 1990s.  Since the veteran did not file in proximity to 
the grant of service connection, his claim for insurance 
cannot be granted. 


ORDER

The claim for RH insurance under 38 U.S.C.A. § 1922 is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

